                                          Case 3:20-cv-01057-WHA Document 73 Filed 10/27/20 Page 1 of 1




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         JILLIAN CROCHET,
                                   5                                                        Case No. 20-cv-01057-WHA (AGT)
                                                        Plaintiff,
                                   6
                                                 v.                                         ORDER RE: OCTOBER 26 AND 27,
                                   7                                                        2020, DISCOVERY DISPUTES
                                         CALIFORNIA COLLEGE OF THE ARTS,                    Re: Dkt. Nos. 70, 72
                                   8     et al.,
                                   9                    Defendants.

                                  10          Having considered Jillian Crochet’s and CCA’s discovery letter briefs and argument, and
                                  11   for the reasons stated on the record at today’s discovery hearing, the Court orders as follows:
                                  12          1. CCA must make available for inspection the eleven rooms in the Panoramic dormitory
Northern District of California
 United States District Court




                                  13   that are highlighted on the spreadsheet attached as Exhibit A to CCA’s October 27 discovery letter
                                  14   brief. See ECF No. 72-1. CCA must also make available for inspection the portions of the
                                  15   common areas in the Panoramic in which Crochet alleges there were inaccessible features. Unless
                                  16   leave is obtained from Judge Alsup, the Panoramic inspection must be completed by the deadline
                                  17   previously set by him, which is October 30, 2020. See ECF No. 61 at 1.
                                  18          2. Crochet will endeavor to complete her inspection of CCA’s campuses in two days, but
                                  19   will have up to four days to do so. Good cause will need to be shown to exceed four days, and
                                  20   will need to be grounded in Crochet’s interrogatory responses. Unless leave is obtained from
                                  21   Judge Alsup, the campus inspection must be completed by the deadline previously set by him,
                                  22   which is November 20, 2020. See ECF No. 61 at 1.
                                  23          3. Because Judge Alsup has referred discovery in this case to the undersigned, see ECF
                                  24   No. 48, any future discovery disputes need to be raised in conformance with the undersigned’s
                                  25   civil standing order, which is available at https://www.cand.uscourts.gov/judges/tse-alex-g-agt/.
                                  26          IT IS SO ORDERED.
                                  27   Dated: October 27, 2020                                      __________________________
                                                                                                    ALEX G. TSE
                                  28                                                                United States Magistrate Judge
